department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years all years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions you should follow in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil numbers legend b individual m state r company w organization x foreign city y foreign_country z foreign organization x date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you fail to meet the operational_test of sec_501 yes for the reasons described below facts you were incorporated pursuant to the non-profit corporation law in the state of m on date x your articles indicate you were formed in part to create form and establish a charitable_organization to benefit needy families in foreign_country y to promote further and support selected charitable activities through grants funding and financial assistance to various individuals institutions and organizations dedicated to the aid and assistance of needy families in the foreign_country of y to aid encourage stimulate foster and promote charitable and benevolent activities through grants bequests gifts or otherwise to individuals groups institutions and organizations dedicated to the benefit of needy families in the foreign_country y your bylaws state that you were formed to receive charitable_contributions and distribute them to needy individuals and schools to further jewish education they also state a regular meeting will be held each january t and july as a part of your application_for recognition of exemption you submitted a narrative description of activities which stated you would like to raise money from the directors and from their contacts to help a religious school in the foreign_country y which is also called foreign organization z meet its budgetary needs you further stated you will only dispense funds to that one school in the foreign_country of y you said you are limited to raising funds for the school in the foreign county of y the school in the foreign_country y is located in the city of x the money you raise is used to help the foreign organization cover the scholarships it gives out to those students who cannot afford all or part of the tuition necessary to balance the budget the narrative also indicates your directors frequent foreign county y several times per year and will supervise the use of the funds raised to ensure they will actually be used exclusively for school purposes you said at the present you do not have a written contract with foreign organization z you stated that you will require foreign organization z to submit financial data on a monthly basis your narrative continued by stating your directors have no relationship with foreign organization z other than the headmaster of foreign organization z had asked you to undertake this project you said your contributors are told the funds are going exclusively to foreign organization z but if the school is found to be lacking the funds already collected will then be used for another school located in the foreign_country of y after we contacted you regarding your application_for exemption you submitted a letter stating you would like for us to please disregard the old narrative you then submitted a new narrative the revised narrative stated there is an organization in the foreign_country of y that was formed years ago for the purpose of reprinting and editing the central jewish legal code you stated foreign organization z had handpicked a group of about fifteen rabbis who are experts in jewish law to research old manuscripts of the code in order to correct errors you stated your primary purpose is to provide grants to these rabbis to enable them to do their work you stated all of these activities take place in the foreign_country y and the american branch of this organization was formed for the purpose of helping to raise funds for this worthy project that is revolutionizing the study and practice of jewish law we asked why the purposes changed you said you have always been an organization that raises money to fund the research and publication of ancient jewish legal texts and that the officers relied on their previous accountant to prepare the old narrative and application which erroneously described their activities we asked for copies of the minutes from each of your board meetings you responded by saying the american branch of the organization has only the fundraising function all board meetings and operational decisions are made by the organization in the foreign_country of y we asked nine questions seeking details of your grant making program these questions included in part how you review and approve grant applications how the foreign organization certifies funds will be used for charitable purposes and if contributions to you by individuals are earmarked we also asked for you to explain in detail how you have full control of the donated funds and full discretion over their use you did not directly or specifically answer any of these questions you responded to all of these inquires by saying the u s organization you only gives grants to the foreign organization or directly to the individuals who are doing the research for the organization located in the foreign_country y you further stated all of the individuals that receive funds are located in foreign_country y your initial form_1023 was filed with our office in the last quarter of your second calendar_year of existence the financial data provided with your application showed proposed revenue for the first three years totaling less than dollar_figure upon our request you submitted a list of donors to your organization the list included over dollar_figure in donations from a private_foundation in your first year of existence this was excluded from the financial data you submitted with your form_1023 even though it had already been received by you the year before you submitted the application when we asked why these substantial donations were excluded you said these checks were sent directly to the foreign_country y and did not go through the us bank account we then asked you to submit actual financial data you provided data that showed you received almost dollar_figure in your first three years you submitted a copy of the single form_990 that you had filed the form_990 showed all of your expenditures went straight to foreign organization z further your form_990 also included a statement that the organization raises funds for an org in foreign_country y that is researching and editing the code of jewish law as well as obtaining and publishing never before printed commentaries you submitted copies of your bank statements during the processing of your application_for exemption the bank statements showed payments made to a domestic non-profit organization we asked about these payments and you said the chief editor came from the foreign_country of y to raise funds and the organization was short of funds to cover his expenses you said they borrowed money from domestic organization w and then reimbursed them per your bank statements you reimbursed the domestic organization w not the foreign organization z your bank statements included copies of four cancelled checks these checks were all written on the same day and were also cashed in foreign_country y on the same day they were written however you said that your checkbook is kept in the united_states the four checks totaled almost dollar_figure number that appears to have been stamped by the bank at the upper right hand corner the checks were written to four separate individuals they were each made payable to the first name e and surnames were not legible however the surnames did not appear to be the same each of the checks had the same six digit your bank statements also included many transfers to other accounts we asked you to provide a detailed explanation regarding the nature of these transfers and whether or not you had other bank or investment accounts you responded these transfers are reimbursements for fundraising expenses we asked for specific details regarding a large wire transfer you made including the recipient's name and purpose you responded the wire was sent to the foreign_country y to cover the checks that were returned the money was originally sent to the foreign_country y branch of the organization to fund operations the signatures included on your responses to requests for additional information were not legible we asked who was signing the responses and you said it was individual b you then said he was a volunteer officer and had been serving in that capacity since individual a was not included in the listing of your board members officers and directors on your initial form_1023 you indicated he lives in the united_states and he also writes all of the checks we asked how you ensure control is maintained over funds you send to the foreign_country y and for you to explain your procedures you stated you have online access to their accounts and that you periodically check and monitor the transactions to ensure that all monies sent are received and are properly distributed by the foreign organization z you also said the organization in the foreign_country y was formed over years ago you said they were raising money from us citizens without an official organization and without providing a tax exemption they decided to open an american non-profit in the us and previous donations were entered into the books for record keeping purposes a stamp was used rather than there being a handwritten name in the we requested a representative sample of your cancelled checks in one particular month four checks were made payable to check cashing company r located in the foreign_country y pay to the oder of line of the checks also the checks were all stamped again not handwritten on the same date the four checks totaled approximately dollar_figure you said these checks were a repayment of a loan that the organization in the foreign_country y took out in order to cover operating_expenses you provided no further details or documentation regarding these transactions or the loan during another month several large checks also cleared your account that were made payable to the foreign check cashing company r we asked why you were writing checks to a check cashing company you said when an american check is deposited into a bank in the foreign county y it takes about three weeks to clear and the exchange rate is not favorable you said the bank also charges high foreign check fees you said often times the money is needed immediately to fund the ongoing expenses of the organization you purport that using a money exchange service allows you to get immediate funds at more favorable exchange rates with lower fees law sec_501 of the internal_revenue_code code provides for the recognition of exemption of organizations that are organized and operated exclusively for charitable religious or educational_purposes where no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1 c -1 a of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities in not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for any of the purposes specified in sec_501 of the code unless it serves a public rather than a private interest sec_1_501_c_3_-1 of the regulations defines the term charitable as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the lessening of the burdens of government revrul_56_304 1956_2_cb_306 states that an organization which otherwise meets the requirements for exemption from federal_income_tax are not precluded from making distributions of their funds to individuals provided such distributions are made on a true charitable basis in furtherance of the purposes for which they are organized however organizations of this character which make such distributions should maintain adequate_records and case histories to show the name and address of each recipient of aid the amount distributed to each the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and members officers or trustees of the organization a grantor or substantial_contributor to the organization or a member_of_the_family of either and a corporation controlled by a grantor or substantial_contributor in order that any or all distributions made to individuals can be substantiated upon request by the internal_revenue_service it can be shown that the gift is in fact to or for revrul_63_252 1963_2_cb_101 states that contributions to certain domestic charitable organizations are deductible if the use of the domestic organization and that the domestic organization is not serving as an agent for or channel for a foreign charitable_organization in reaching this conclusion the revenue_ruling states that it seems clear that the requirements of sec_170 of the code would be nullified if contributions inevitably committed to go to a foreign organization were held to be deductible solely because in the course of transmittal to the foreign organization they came to rest momentarily in a qualifying domestic organization in such cases the domestic organization is only nominally the donee the real donee is the ultimate foreign recipient in each case the question to be decided is whether the amounts paid to the domestic organization are deductible under sec_170 of the code in pursuance of a plan to solicit funds in this country a foreign organization caused a domestic organization to be formed at the time of formation it was proposed that the domestic organization would conduct a fund-raising campaign pay the administrative expenses from the collected fund and remit any balance to the foreign organization certain persons in this country desirous of furthering a foreign organization's work formed a charitable_organization within the united_states the charter of the domestic organization provides that it will receive contributions and send them at convenient intervals to the foreign organization a foreign organization entered into an agreement with a domestic organization which provides that the domestic organization will conduct a fund-raising campaign on behalf of the foreign organization the domestic organization has previously received a ruling that contributions to it are deductible under sec_170 of the code in conducting the campaign the domestic organization represents to prospective contributors that the raised funds will go to the foreign organization a domestic organization conducts a variety of charitable activities in a foreign_country where its purposes can be furthered by granting funds to charitable groups organized in the foreign_country the domestic organization makes such grants for purposes which it has reviewed and approved the grants are paid from its general funds and although the organization solicits from the public no special fund is raised by a solicitation on behalf of particular foreign organizations a domestic organization which does charitable work in a foreign_country formed a subsidiary in that country to facilitate its operations there the foreign organization was formed for purposes of administrative convenience and the domestic organization controls every facet of its operations in the past the domestic organization solicited contributions for the specific purpose of carrying out its charitable activities in the foreign_country and it will continue to do so in the future however following the formation of the foreign_subsidiary the domestic organization will transmit funds it receives for its foreign charitable activities directly to that organization revrul_66_79 1966_1_cb_48 amplifies revrul_63_252 to provide that contributions to a domestic charity that are solicited for a specific project of a foreign charitable_organization are deductible under sec_170 of the code if the domestic charity has reviewed and approved the project as being in furtherance of its own exempt purposes and has control and discretion as to the use of the contributions this conclusion is reached because the contributions received by the domestic charity are regarded as for_the_use_of the domestic organization and not the foreign organization receiving the grant from the domestic organization in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 71_tc_102 the court found that the organization’s officers received amounts of money in the form of grants these grants carried with them no legal_obligation to repay any interest or principal petitioner contended as it had during the administrative_proceeding before the irs that the grants were made in furtherance of a charitable purpose to assist the poor who were in need of food clothing shelter and medical attention however petitioner was unable to furnish any documented criteria which would demonstrate the selection process of a deserving recipient the reason for specific amounts given or the purpose of the grant the only documentation contained in the administrative record was a list of grants made during one of the three years in question which included the name of the recipient the amount of the grant and the reason for the grant which was specified as either unemployment moving_expenses scholarship or medical expense this information was insufficient in determining whether the grants were made in an objective and nondiscriminatory manner and whether the distribution of such grants was made in furtherance of an exempt_purpose disbursements or to keep adequate_records of each recipient can result in abuse accordingly it was found that the organization failed to establish that their disbursements constituted an activity in furtherance of an exempt_purpose the failure to develop criteria for grant in 73_tc_196 the petitioner’s only activities were some individual counseling and distribution of a few grants to needy individuals while its primary activity was investment of funds the directors borrowed money in its name but used some of it for automobiles and to pay off personal loans the petitioner's failure to keep adequate_records and its manner of operation made it impossible to trace the money completely but the court found it clear that money passed back and forth between petitioner and its director and his for-profit businesses the court held that petitioner had not shown it was operated exclusively for exempt purposes or that no part of its earnings inured to the benefit of its officer application of law you are not described in sec_501 of the code because you are not operated exclusively for charitable religious or educational_purposes where no part of your net_earnings inure to the benefit of private shareholders or individuals your articles of incorporation contain the appropriate language to show you meet the organizational_test however you do not meet the requirements of sec_1 c - a of the regulations because you do not meet the operational_test you do not meet the operational_test described in sec_1_501_c_3_-1 because you have not demonstrated that your assets are used exclusively for exempt purposes because of your lack of control and discretion over the funds sent to individuals and organization z in foreign_country y you cannot substantiate that your assets are used exclusively for exempt purposes therefore you do not meet the operational_test as required by revrul_56_304 you do not keep adequate_records to substantiate that the grants and contributions you make further a c purpose the evidence shows you have sent substantial funds in the form of checks made out to a check cashing company in foreign_country y the cash is then distributed to individuals you do not track the distributed cash to individuals you have no records to show who actually received the final distributions or what the funds were used for therefore it is clear that you do not keep adequate_records as required by revrul_56_304 you are similar to the organization described in example of revrul_63_252 you have little or no control_over who receives the cash in the foreign_country y or how much they receive you are according to your own statement a fundraising arm in the united_states whose purpose is to fund individuals editing ancient texts on behalf of the foreign organization z in the foreign_country of y at the time of your formation it was proposed that you would conduct a fundraising campaign pay the administrative expenses from the collected funds and remit any balance to the foreign organization this further shows that you have a lack of discretion and control_over the funds you raise you simply send the funds to organization z who distributes it as they wish in revrul_63_252 like example in contradiction to revrul_66_79 the funds you raise are not used for the purposes of the domestic organization you but rather for the purposes of the foreign organization receiving the grant from the domestic organization you even your name suggests a purpose to assist a specifically named foreign organization on many occasions you said your purpose is to raise funds and send them to foreign organization z in fact you stated the american branch you of this organization was formed for the purpose of helping to raise funds for this worthy project you stated you are the u s fundraising arm and that your only purpose is to collect funds and distribute them to foreign organization z you have not met the requirements described in revrul_66_79 because you have not shown that you review projects and approve them as being in furtherance of your own exempt purposes furthermore you have not shown that you have control and discretion as to the use of the contributions when we asked for board meeting minutes you replied you only conduct fundraising activities and that foreign organization z makes all of the operational decisions although your bylaws provide information regarding your operational methods and mandate two meetings per year you have had no board meetings your bylaws do not appear to be an accurate depiction of your operational functions these facts further show that you do not have proper control and discretion as described in rev ruls and and therefore cannot substantiate that your assets are used exclusively for exempt purposes you have submitted copies of cancelled checks written for substantial amounts that were made payable to a check cashing company you also have written large checks to unidentified individuals in the foreign_country of y cashed these checks or what the cash was then used for you have no follow up procedures or documentation to demonstrate your maintenance or control_over the funds you have failed to compile or retain such records when we asked for financial data you inadvertently sent us data regarding grants received by the foreign organization you appear to have difficulty distinguishing between your records and the records of the foreign organization again these facts suggest that you do not exercise the proper control and discretion of assets to ensure their appropriate use therefore it is unclear who specifically you do not meet the operational_test as required by sec_1_501_c_3_-1 of the regulations because the end beneficiaries of your grants are individuals and you are not involved in the selection process nor have a method of following up you have also not proven that your assets are used exclusively for public and not private purposes as is required by sec_1 c -1 d ii of the regulations you have delegated much of your authority responsibility and operations to the foreign organization z you allow z to make the determination regarding who is eligible for payments as in the above cited case of church in boston v commissioner your failure to develop criteria for grant disbursements or to keep adequate_records for each recipient can result in abuse like the organization in the better business bureau case you have a substantial non- exempt activity that precludes exemption neither is an organization operated exclusively for one or more exempt purposes if its net_earnings inure to the benefit of private shareholders or individuals nor if its activities further private rather than public interests as large checks continue to be written to both check cashing companies and to other unknown individuals in the foreign_country y we are unable to determine that private interests aren’t being served you allow individuals to cash large checks with no substantiating documentation regarding the distributions as in the case of western catholic church v commissioner because of your failure to keep adequate_records and your manner of operation we are not able to conclude that the money you distribute is spent exclusively for exempt purposes and is not inuring to the benefit private individuals applicant’s position you stated that you ensure control is maintained over funds sent overseas because you have online access to their bank accounts you say each rabbi gets paid_by the hour for their work and their payment is based upon qualifications and knowledge you further said checks are written to a check exchange company in foreign_country y because it takes about three weeks for an american check to clear the bank and the exchange rate is not favorable you stated the money is often needed by the foreign organization z immediately to fund their ongoing operations and that writing the check to the foreign check casher allows the foreign organization z to get funds quicker and at a more favorable exchange rate you asserted that after the checks are cashed by an unspecified individual in foreign_country y the funds are then deposited in the foreign organization z's bank account you later submitted a statement saying you no longer cash any checks overseas and all money sent to foreign_country y is being wired into a bank account therefore all money sent is traceable you also said some of the activities are being conducted in the united_states now service’s response to application position although you have access to foreign organization z’s bank account you do not have control and discretion over the funds that you send overseas you send checks to foreign_country y which are stamped not hand-written payable to a foreign check cashing company r these checks are often for large amounts you say the cash is then taken to the bank of the foreign organization z for deposit you do not have any board meeting minutes or reports regarding the usage of these funds you did not indicate who specifically cashes the checks and how you ensure that the funds are all deposited and used for exempt functions also the fact you have direct access to the foreign organization’s bank accounts only accentuates the notion that you and the foreign organization are controlled by the same individuals you have provided no written documentation to substantiate claims that you have changed the way you disburse funds although you now say you wire money to foreign_country y instead of writing checks this fact in and of itself does not correct any of the issues regarding control and discretion of your funds further conducting some activities in the united_states also doesn’t resolve your failure of the operational_test due to the lack of control and discretion of your funds conclusion based on the above facts and law you do not have adequate control and discretion over the use of the funds you distribute without the proper control and discretion you are unable to ensure the funds distributed to individuals in foreign_country y are used exclusively for exempt purposes and do not inure to the benefit of private individuals therefore you do not meet the operational_test accordingly you are not exempt under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations p o box room cincinnati oh internal_revenue_service eo determinations main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication
